DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Webasto Thermosysteme GmbH (DE 19734814C1) (Translation provided and referenced) and Kusic (US 2019/0054522).
Regarding claim 1, Webasto discloses a process for manufacturing a cast metal heat exchanger housing (8, Figure 3), the process comprising metal casting the metal heat exchanger housing ([0017]) comprising a vehicle heater pot- shape housing wall (8a, Figure 2) elongated in a direction of a housing longitudinal axis and comprising a plurality of heat transfer ribs (10) extending in the direction of the housing longitudinal axis on an outer side of the housing wall in an area of a circumferential wall of the housing wall and in an area of a bottom wall of the housing wall,  but not that a sprue cross-sectional area, through which molten metallic material is poured during the metal casting, comprises at least some of the heat transfer ribs.  
However, Kusic (K) discloses a diecasting die system (Abstract) wherein a sprue cross-sectional area (f, Figure 8), through which molten metallic material is poured during the metal casting, comprises at least some of the heat transfer ribs. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to utilize a ribbed-shape sprue in the casting process to provide additional ribs at a distal end of the casting. 
Regarding claim 2, Webasto (W), as modified, discloses the process in accordance with claim 1, wherein the sprue cross-sectional area comprises a central runner (center of “f” in Figure 8) and, starting from the central runner, a plurality of diagonal ribs ([0063]).  
Regarding claim 3, Webasto (W), as modified, discloses the process in accordance with claim 2, wherein the plurality of diagonal ribs comprise four diagonal ribs (W- Figure 3, affixed to (9)) that extend starting from the central runner (W-15)  and wherein: two of the diagonal ribs extend diametrically in relation to one another away from the central runner; or diagonal ribs arranged directly adjacent to one another in a circumferential direction are arranged essentially at right angles to one another (W-9, Figure 3); or two of the four diagonal ribs extend diametrically in relation to one another away from the central runner and diagonal ribs arranged directly adjacent to one another in a circumferential direction are arranged essentially at right angles to one another.  For clarification see Figure 3 of applicant and Figure 3 of Webasto:


    PNG
    media_image1.png
    1272
    899
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1050
    929
    media_image2.png
    Greyscale


Regarding claim 4, Webasto (W), as modified, discloses the process in accordance with claim 2, wherein: at least some of the heat transfer ribs extend starting from the central runner in the area of the sprue cross-sectional area (f, Figure 8); or at least some of the heat transfer ribs extend starting from the diagonal ribs in the area of the sprue cross-sectional area; or at least some of the heat transfer ribs extend starting from the central runner in the area of the sprue cross-sectional area and at least some of the heat transfer ribs extend starting from the diagonal ribs in the area of the sprue cross-sectional area.  As a clarification, buy using the star shaped sprue, the finished end would have a ribbed profile, radiating from the central casting area.
Regarding claim 5, Webasto (W), as modified, discloses the process in accordance with claim 1, wherein: the heat transfer ribs (W-10, Figure 3) are arranged in a plurality of groups; and the heat transfer ribs (W-9) of each group of heat transfer ribs are arranged essentially parallel to one another.  
Claims 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Webasto Thermosysteme GmbH (DE 19734814C1) (Translation provided and referenced), Kusic (US 2019/0054522), and Siak et al. (US 6,845,810).
Regarding claim 6, Webasto (W), as modified, discloses the process in accordance with claim 1, but not the steps of subsequent to the metal casting, cooling of the metallic material; and subsequent to the cooling, cutting off a sprue from the heat exchanger housing to form an axial end face of the heat exchanger housing, which axial end face is essentially at right angles to the housing longitudinal axis and extends into the area of at least some of the heat transfer ribs.  
However, Siak discloses a lost foam casting apparatus (Abstract) with a method of use further comprising: subsequent to the metal casting, cooling of the metallic material; and subsequent to the cooling, cutting off a sprue from the heat exchanger housing to form an axial end face of the heat exchanger housing, which axial end face is essentially at right angles to the housing longitudinal axis and extends into the area of at least some of the heat transfer ribs (C1,L45-47, C2,L4-6). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to remove the sprue-metal after forming at a cutting position that would take advantage to the ribbed shaped geometry of the sprue in order to provide ribs at the end of the heat exchanger without addition machining.
 Regarding claim 7, Webasto (W), as modified, discloses the process in accordance with claim 6, wherein: the sprue cross-sectional area comprises a central runner and, starting from the central runner, a plurality of diagonal ribs; and upon cutting off of the sprue, the axial end face is formed extending into the diagonal ribs (K- “f”, Figure 8).  
Regarding claim 8, Webasto (W), as modified, discloses the process in accordance with claim 7, wherein: upon cutting off of the sprue, the axial end face is formed with an end face area of a central attachment; upon cutting off of the sprue, the axial end face is formed with end face areas of the diagonal ribs; or upon cutting off of the sprue, the axial end face is formed with an end face area of a central attachment and with an end face areas of the diagonal ribs (K- “f”, Figure 8).  
Regarding claim 9, Webasto (W), as modified, discloses the process in accordance with claim 6, wherein: the heat transfer ribs (W-10, Figure 3) are arranged in a plurality of groups; the heat transfer ribs  of each group of heat transfer ribs are arranged essentially parallel to one another (W-9); and upon cutting off the sprue, the axial end face is formed with end face portions extending into the groups of the heat transfer ribs.  
Regarding claim 10, Webasto discloses a cast metal heat exchanger housing for a vehicle heater (8,[0017], Figure 3), the cast metal heat exchanger housing comprising: a pot-shape housing (8a, Figure 2) wall elongated in a direction of a housing longitudinal axis; and a plurality of heat transfer ribs (10) extending in the direction of the housing longitudinal axis on an outer side of the housing wall in an area of a circumferential wall of the housing wall, but not in an area of a bottom wall of the housing wall, wherein an axial end face of the heat exchanger housing, which axial end face is formed upon cutting off metallic material and is essentially at right angles to the housing longitudinal axis, extends into an area of at least some of the heat transfer ribs.  
However, Kusic (K) discloses a diecasting die system (Abstract) capable of forming ribs in an area of a bottom wall of the housing wall ([0063], f, Figure 8). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to utilize a ribbed-shape sprue in the casting process to provide additional ribs at a distal end of the casting. 
Additionally, Siak discloses a lost foam casting apparatus (Abstract), wherein an axial end face of the heat exchanger housing, which axial end face is formed upon cutting off metallic material and is essentially at right angles to the housing longitudinal axis, extends into an area of at least some of the heat transfer ribs (C1, L45-47, C2, L4-6).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to remove the sprue-metal after forming at a cutting position that would take advantage to the ribbed shaped geometry of the sprue in order to provide ribs at the end of the heat exchanger without addition machining.
Regarding claim 11, Webasto (W), as modified, discloses the cast metal heat exchanger housing in accordance with claim 10, wherein the plurality of heat transfer ribs (W-10) comprise diagonal ribs extend radially outwards from a central attachment extending from the bottom wall essentially coaxially in relation to the housing longitudinal axis (K- [0063], f, Figure 8).  
Regarding claim 12, Webasto discloses a cast metal heat exchanger housing for a vehicle heater (8,[0017], Figure 3), the cast metal heat exchanger housing comprising: a pot-shape housing (8a, Figure 2) wall elongated in a direction of a housing longitudinal axis; and a plurality of heat transfer ribs (10) extending in the direction of the housing longitudinal axis on an outer side of the housing wall in an area of a circumferential wall of the housing wall, but not in an area of a bottom wall of the housing wall, wherein an axial end face of the heat exchanger housing, which axial end face is formed upon cutting off metallic material and is essentially at right angles to the housing longitudinal axis, extends into an area of at least some of the heat transfer ribs, wherein the cast metal heat exchanger housing is formed by a process comprising  metal casting the metal heat exchanger housing with a sprue cross-sectional area, through which molten metallic material is poured during the metal casting, comprising at least some of the heat transfer ribs.  
However, Kusic (K) discloses a diecasting die system (Abstract) capable of forming ribs in an area of a bottom wall of the housing wall ([0063], f, Figure 8). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to utilize a ribbed-shape sprue in the casting process to provide additional ribs at a distal end of the casting. 
Additionally, Siak discloses a lost foam casting apparatus (Abstract) with an axial end face is formed upon cutting off metallic material and is essentially at right angles to the housing longitudinal axis, extends into an area of at least some of the heat transfer ribs, wherein the cast metal heat exchanger housing is formed by a process comprising  metal casting the metal heat exchanger housing with a sprue cross-sectional area, through which molten metallic material is poured during the metal casting (C1,L45-47, C2,L4-6), comprising at least some of the heat transfer ribs. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to remove the sprue-metal after forming at a cutting position that would take advantage to the ribbed shaped geometry of the sprue in order to provide ribs at the end of the heat exchanger without addition machining.
Regarding claim 13, Webasto (W), as modified, discloses the cast metal heat exchanger housing in accordance with claim 12, wherein the plurality of heat transfer ribs (W-10) comprise diagonal ribs extend radially outwards from a central attachment extending from the bottom wall essentially coaxially in relation to the housing longitudinal axis (K- [0063], f, Figure 8).  
Regarding claim 14, Webasto (W), as modified, discloses the cast metal heat exchanger housing in accordance with claim 12, wherein the sprue cross-sectional area comprises a central runner and, starting from the central runner, a plurality of diagonal ribs (K- [0063], f, Figure 8).  
Regarding claim 15, Webasto (W), as modified, discloses the cast metal heat exchanger housing in accordance with claim 14,wherein the plurality of diagonal ribs comprise four diagonal ribs (W- Figure 3, affixed to (9)) that extend starting from the central runner (W-15)  and wherein: two of the diagonal ribs extend diametrically in relation to one another away from the central runner; or diagonal ribs arranged directly adjacent to one another in a circumferential direction are arranged essentially at right angles to one another (W-9, Figure 3); or two of the four diagonal ribs extend diametrically in relation to one another away from the central runner and diagonal ribs arranged directly adjacent to one another in a circumferential direction are arranged essentially at right angles to one another.  
Regarding claim 16, Webasto (W), as modified, discloses the cast metal heat exchanger housing in accordance with claim 14, wherein: at least some of the heat transfer ribs extend starting from the central runner in the area of the sprue cross-sectional area (f, Figure 8); or at least some of the heat transfer ribs extend starting from the diagonal ribs in the area of the sprue cross-sectional area; or at least some of the heat transfer ribs extend starting from the central runner in the area of the sprue cross-sectional area and at least some of the heat transfer ribs extend starting from the diagonal ribs in the area of the sprue cross-sectional area.  As a clarification, buy using the star shaped sprue, the finished end would have a ribbed profile.
Regarding claim 17, Webasto (W), as modified, discloses the cast metal heat exchanger housing in accordance with claim 12, wherein: the heat transfer ribs (W-10, Figure 3) are arranged in a plurality of groups; and the heat transfer ribs (W-9) of each group of heat transfer ribs are arranged essentially parallel to one another.  
Regarding claim 18, Webasto (W), as modified, discloses the cast metal heat exchanger housing in accordance with claim 12, further comprising: subsequent to the metal casting, cooling of the metallic material; and subsequent to the cooling, cutting off a sprue from the heat exchanger housing to form an axial end face of the heat exchanger housing, which axial end face is essentially at right angles to the housing longitudinal axis and extends into the area of at least some of the heat transfer ribs (C1,L45-47, C2,L4-6). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to remove the sprue-metal after forming at a cutting position that would take advantage to the ribbed shaped geometry of the sprue in order to provide ribs at the end of the heat exchanger without addition machining.
 Regarding claim 19, Webasto (W), as modified, discloses the cast metal heat exchanger housing in accordance with claim 18, wherein: the sprue cross-sectional area comprises a central runner and, starting from the central runner, a plurality of diagonal ribs; and upon cutting off of the sprue, the axial end face is formed extending into the diagonal ribs (K- “f”, Figure 8).  
Regarding claim 20, Webasto (W), as modified, discloses cast metal heat exchanger housing in accordance with claim 19,  wherein: upon cutting off of the sprue, the axial end face is formed with an end face area of a central attachment; upon cutting off of the sprue, the axial end face is formed with end face areas of the diagonal ribs; or upon cutting off of the sprue, the axial end face is formed with an end face area of a central attachment and with an end face areas of the diagonal ribs (K- “f”, Figure 8).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                                       

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762